Citation Nr: 1512408	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-20 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for nonservice-connected death pension benefits as the surviving spouse of the Veteran.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968, a portion of which represented service in the Republic of Vietnam.  The appellant alleges that she is the Veteran's surviving spouse for nonservice connected death pension purposes.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  The case was certified to the Board by the Waco, Texas RO

Upon review of this case, it would appear that, in addition to the issue currently on appeal, the appellant seeks entitlement to service connection for the cause of the Veteran's death.  Inasmuch as that issue has not been developed or certified for appellate review, it is now for consideration at this time.  It is, however, being referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran and appellant were married on May [redacted], 1980.  

2.  The Veteran died on June [redacted], 1995.  

3.  The appellant and Veteran were married up until the time of the Veteran's death in June 1995.  

4.  The appellant remarried on January [redacted], 2008, and divorced on June [redacted], 2009.  

5.  The appellant does not meet the regulatory definition of a surviving spouse for the purpose of basic eligibility for nonservice connected death pension benefits.  


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for the purpose of nonservice connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(a), 1521(j), 1541(a), 5103, 5103A (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.50, 3.52, 3.55, 3.215 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the appellant was provided an appropriate application form, or the completeness of her application.  VA notified the appellant on multiple occasions of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim.  Currently, there is no evidence that additional records have yet to be requested.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appellant's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the claims file, to include testimony presented at a videoconference hearing before the undersigned in April 2014, as well as other official documents, including death certificates and marriage licenses.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Death Pension

The appellant seeks entitlement to nonservice connected death pension benefits.  In pertinent part, it is contended that, while the appellant did, in fact, remarry following the death of her husband, the Veteran, in June 1995, at the time of the remarriage, she was 63 years old, "well over the established limit of 57," and, therefore, upon divorcing her second husband, entitled to nonservice-connected death pension benefits.  

In that regard, death pension benefits are available to a Veteran's surviving spouse as a result of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 (2014) and has an annual income not in excess of the maximum annual pension rates specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 101(a), 1521(j), 1541(a); 38 C.F.R. § 3.3(b)(4).  

"Spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  Except as provided in 38 C.F.R. § 3.52, "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was not due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50.  

Remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage:  was void; or has been annulled by a court having basic authority to render annulment decrees, unless it is determined by the Department of Veterans Affairs (VA) that the annulment was obtained through fraud by either party or by collusion.  38 C.F.R. § 3.55.  

On or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage has been terminated by death, or has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs (VA) determines that the divorce was secured through fraud by the surviving spouse or by collusion.  Id.

On or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to dependency and indemnity compensation under 38 U.S.C. § 1311.  Id.

In the case at hand, the Veteran had the required wartime service, having served more than 90 days during the Vietnam Era, and for a portion of time in the Republic of Vietnam.  Moreover, based on evidence contained in the file, the appellant's current income does not represent a bar to her potential entitlement to death pension benefits.  Accordingly, the issue on appeal centers on whether the appellant may be recognized as the "surviving spouse" of the Veteran for death pension purposes.  

As noted above, the appellant was married to the Veteran up until the time of his death in June 1995.  Moreover, as noted in an Administrative Decision of December 1999, the appellant's marriage to the Veteran was deemed valid.  Subsequent to the Veteran's death, the appellant remained unmarried for a period of more than 10 years.  However, she remarried on January [redacted], 2008.  By the appellant's own admission, her marriage to her second husband was never annulled, or declared void.  See Transcript, p. 5.  

While the provisions of 38 C.F.R. § 3.55(a)(10) provide that the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to dependency and indemnity compensation under 38 U.S.C. § 1311 there is no similar provision for nonservice connected pension benefits.  

Accordingly, pursuant to applicable law and regulation, notwithstanding her divorce from her second husband, the appellant may not be considered the Veteran's "surviving spouse" for the purpose of death pension benefits.  Accordingly, the appellant's claim must be denied.  



ORDER

Basic eligibility for nonservice-connected death pension benefits as the surviving spouse of the Veteran is denied.  



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


